United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Canandaigua, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2292
Issued: May 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 14, 2009 appellant filed a timely appeal from a July 16, 2009 merit
decision of the Office of Workers’ Compensation Programs denying her claim for compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant established that she sustained an injury on April 24, 2009
in the performance of duty.
FACTUAL HISTORY
On May 29, 2009 appellant filed a claim for an April 24, 2009 recurrence of disability
(Form CA-2a). She indicated that she was initially injured on March 19, 2009 and was placed on
light duty. Appellant stated that on April 24, 2009 she was injured while running away from a
veteran that was attempting to hit her. She claimed that she was in constant pain from muscle

spasms and experienced pain from standing and walking. Appellant was out of work from
April 26 to June 1, 2009.
In an April 24, 2009 note, Paul Mitchell, a nurse practitioner, recommended no work for
appellant until further notice.
By letter dated June 5, 2009, the Office advised appellant that her claim did not meet the
definition of a recurrence as she identified additional employment activities that aggravated her
condition. It stated that, rather than appellant requesting an additional form, it would create a
new injury case. On June 9, 2009 the Office notified appellant that it was treating her recurrence
claim as a claim for a traumatic injury. It advised her of the deficiencies in her claim and
requested that she provide additional medical evidence. Appellant did not submit any additional
evidence.
By decision dated July 16, 2009, the Office denied appellant’s traumatic injury claim. It
found that the evidence supported that she experienced the April 24, 2009 incident as alleged;
however, she did not submit sufficient medical evidence to establish that she sustained a
causally-related injury.
LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act1
has the burden of establishing the essential elements of her claim by the weight of the reliable,
probative and substantial evidence,2 including that she is an “employee” within the meaning of
the Act3 and that she filed her claim within the applicable time limitation.4 The employee must
also establish that she sustained an injury in the performance of duty as alleged and that her
disability for work, if any, was causally related to the employment injury.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence, which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty

1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
3

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see also 5 U.S.C. § 8101(1).
4

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954).
See 5 U.S.C. § 8122.
5

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.6
ANALYSIS
Appellant initially submitted a claim for a recurrence of her March 19, 2009 injury, from
which she was working light duty when the April 24, 2009 employment incident occurred.
Recurrence means a spontaneous change in a medical condition resulting from a previous injury
or illness without an intervening injury or new exposure to employment factors.7 As appellant
claimed that her injury arose from exposure to a new employment event, running from a veteran
who was trying to hit her, her claim does not meet the definition of a recurrence and is better
characterized as a traumatic injury.8 Thus, the Office properly developed appellant’s claim as
one for a new injury instead of as a recurrence of her prior accepted claim.9
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.10 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.11 The Office accepted that the April 24, 2009 employment incident occurred as
alleged. Therefore, the issue is whether appellant submitted sufficient medical evidence to
establish that she sustained an injury in the performance of duty.
The only evidence of record consists of an April 24, 2009 note from Mr. Mitchell, a nurse
practitioner, who placed appellant out of work until further notice. As a nurse practitioner is not
included in the definition of a physician under the Act, this note is of no probative medical value
and insufficient to establish appellant’s claim.12

6

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
7

See 20 C.F.R. § 10.5(x); Donald T. Pippin, 54 ECAB 631 (2003).

8

A traumatic injury is defined as a condition of the body caused by a specific event or incident, or a series of
events or incidents, within a single workday or shift. 20 C.F.R. § 10.5(ee).
9

See Philip L. Barnes, 55 ECAB 426 (2004).

10

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

11

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
12

The definition of a physician under the Act includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors and osteopathic practitioners within the scope of their practices as defined by State laws.
5 U.S.C. § 8101(2). See also Jerre R. Rinehart, 45 ECAB 518 (1994).

3

Appellant did not submit a rationalized medical opinion from a physician finding that she
sustained an injury causally related to the April 24, 2009 employment incident. Therefore, the
Board finds that she has not established her claim.13
CONCLUSION
The Board finds that appellant did not establish that she sustained an injury on April 24,
2009 in the performance of duty as alleged.
ORDER
IT IS HEREBY ORDERED THAT the July 16, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 14, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

See Victor J. Woodhams, supra note 6.

4

